          Case 1:21-cv-04603-LGS Document 9 Filed 07/20/21 Page 1 of 1




                                                                             Joseph Mizrahi – Attorney
                                                                          300 Cadman Plaza W, 12th Floor
                                                                                     Brooklyn, NY 11201
                                                                        P: 929-575-4175 | F: 929-575-4195
                                                                        E: joseph@cml.legal | W: cml.legal


                                              July 20, 2021

                                                                                             VIA ECF
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Cristian Sanchez et al. v. Viz Media, LLC.; Case No. 1:21-cv-4603 (LGS)
               Response to July 16 Order and Request for Extension of Time

Dear Judge Schofield:

        This firm represents plaintiff Christian Sanchez (“Plaintiff”) in the above-referenced
action. We write in response to this Court’s order, dated July 16, 2021. See Docket No.7.

        Defense counsel were only recently retained in this action, and first contacted Plaintiff on
the same day as this Court’s order, July 16, 2021. Given how recently Defendant retained
counsel, the parties have not had a chance to meet and confer on a proposed discovery schedule.
In addition, Plaintiff has agreed to give Defendant until August 18, 2021 to respond to the
Complaint, and the parties are engaging in settlement discussions. We therefore respectfully
request that the Court adjourn the pretrial conference for 30 days and extend Defendant’s
deadline to answer or otherwise plead until August 18, 2021. This is the parties’ first request for
an extension.


                                              Respectfully submitted,


                                              /s/ Joseph H. Mizrahi
                                              Joseph H. Mizrahi
                                              Cohen & Mizrahi LLP
                                              Attorneys for Plaintiff

cc: O’Melveny & Myers LLP
    Times Square Tower
    7 Times Square
    New York, NY 10038
